Citation Nr: 0715442	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain, superimposed on 
spondylolisthesis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a May 2002 rating decision from the Los Angeles, 
California, RO, the veteran's rating for service-connected 
lumbosacral strain, superimposed on spondylolisthesis, was 
increased to 20 percent.  The veteran filed a notice of 
disagreement with that rating, and later filed a timely VA 
Form 9 appealing that issue.  The veteran's claim was 
transferred to the St. Petersburg RO in September 2005 (he 
moved to that RO's jurisdiction).  In a January 2007 rating 
decision, the veteran was given an evaluation of 10 percent 
for radiculopathy, left lower extremity; and an evaluation of 
10 percent for radiculopathy, right lower extremity.  That 
same day a Supplemental Statement of the Case was issued 
relating to the veteran's claim for an increased evaluation 
for his service-connected lumbosacral strain, superimposed on 
spondylolisthesis.  The Supplemental Statement of the Case 
included the evaluations for radiculopathy, left and right 
lower extremity.  This was to reflect a rating action.  No 
disagreement or substantive appeal has been filed concerning 
those issues, and as such the only issue fully developed is 
set out on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's VA Form 9 dated February 2004, he requested 
a travel Board hearing.  In March 2004, the veteran withdrew 
his request for a travel Board hearing.  In August 2004, the 
veteran requested a video conference hearing with the Board.  
No hearing was scheduled.  A clarification letter was sent by 
the Board and appellant responded that he desired a video 
hearing.  Video conference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

RO/AMC should make arrangements to 
schedule the veteran for a video 
conference hearing before the Board in 
accordance with applicable procedures.  
Appellant and his representative should be 
notified of the time and place to report 
for the hearing.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



